El Juez Asociado Sb. del Tono,
emitió la opinión del tribunal.
La denuncia, base de esta causa, se presentó en la Corte Municipal de Yauco, P. B. Fué condenado el acusado y apeló para ante la Corte de Distrito de Ponce. Se radica-ron los autos en la corte de apelación el 9 de julio de 1919, y el acusado, el 12 de diciembre de 1919, solicitó el sobre-seimiento de la misma por no haberse celebrado el juicio dentro ele los ciento veinte días que fija la ley. Artículo 448 del Código de Enjuiciamiento Criminal.
La corte declaró sin lugar la moción de sobreseimiento *233porque si bien era verdad que habían transcurrido más de ciento veinte días contados a partir del 9 de julio,, había exis-tido una justa cansa para la no celebración del juicio, a saber: (pie el 10 de julio entró la corte a celebrar juicios por jurado terminando el 29 del propio mes; que en los' me-ses de agosto y septiembre la corte estuvo en vacaciones, de acuerdo con la ley, y que al reanudar sus sesiones en octubre, la corte comenzó a celebrar los juicios en pleitos civi-les sometidos a su decisión, permaneciendo ocupada constante-mente hasta que inició el término criminal y tocó el turno, en diciembre, a la causa de que se trata aquí.
A nuestro juicio, sumadas todas las circunstancias que concurren en este caso, es necesario reconocer que existió en verdad la justa causa que requieren la ley y la jurispru-dencia. Véanse los casos de El Pueblo v. Díaz, 5 D. P. R. 414; People v. Henry, 77 Cal. 445; People v. Camilò, 69 Cal. 540.
E] hecho aislado de que la corte hubiera estado en va-caciones, no hubiera sido suficiente por si solo: los días que las cortes de distrito permanezcan en vacaciones, aunqfie dichas vacaciones estén autorizadas por la ley, no pueden descontarse del término que la misma ley fija para la cele-bración de los juicios en causas criminales concretando así el derecho al juicio rápido que tienen-todos los ciudadanos en esta isla. Tampoco la celebración de asuntos civiles hu-biera sido suficiente por si sola. El hecho de estar la corte enteramente dedicada a otras causas criminales, hubiera bas-tado por si mismo.
Repetimos que es el conjunto de las circunstancias que concurren en este caso lo que nos lleva a apreciar la exis-tencia de la justa causa. Convenimos en que las cortes de distrito, especialmente algunas de ellas, en el .ejercicio de su jurisdicción original y de apelación tanto en lo civil como en lo criminal, son tribunales muy ocupados, pero, sus jue-ces deben fijar sus términos de tal modo que las causas cri-minales se señalen dentro ele los cuatro meses marcados por *234la ley. Si para ello es necesario dar preferencia a lo criminal, la preferencia estará justificada.
Desestiniada la moción de' sobreseimiento, el acusado se declaró culpable de la infracción a la Ley de Arbitrios que se le imputaba en la denuncia y la corte le impuso una multa de cien dólares y en defecto de pago un día de cárcel por cada dollar que dejare de satisfacer, no excediendo la pri-sión de treinta días.
En el informe que presentó a esta Corte Suprema el fiscal pide que se modifique la sentencia apelada conformán-dola a los términos de la ley ele 8 de abril de 1916 para enmendar la sección 54 del Código de Enjuiciamiento Criminal, sustituyendo las palabras “no excediendo la prisión de 30 días”, por estas otras: “no excediendo la prisión de 90 días.”
Por las mismas razones que' se han expuesto en el caso de El Pueblo v. Nicot que acaba de decidirse, no nos senti-mos inclinados a resolver la cuestión suscitada por el fiscal.
En su alegato el apelante se limita a discutir la cues-tión del sobreseimiento, que hemos ya decidido, y habiendo examinado la denuncia y la ley aplicable y no encontrando que se haya cometido error alguno, la sentencia condena-toria dictada debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso: ciados Wolf, Aldrey y Hutchison.